Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 1 of 11                          PageID 1012




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION
 DAVID BISHOP,                                     )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )
                                                   )      Case No. 2:19-cv-02127
 LG CHEM AMERICA, INC.;                            )
 VGOD, INC.; NEW AGE                               )
 INVESTMENTS OF CORDOVA LLC                        )
 d/b/a/ CREATE A CIG CORDOVA;                      )
 LA VAPOR, INC.; and                               )
 VAPOR BEAST LLC,                                  )
                                                   )
          Defendants.                              )

         PLAINTIFF’S FIRST INTERROGATORIES TO LG CHEM AMERICA, INC.

          COMES NOW LG Chem America, Inc. (hereinafter "Defendant" or LGCAI"), Defendant in

 the above-captioned civil action, and, pursuant to Rule 33 of the Federal Rules of Civil Procedure,

 hereby responds to Plaintiff's First Interrogatories, stating as follows:

                               RESPONSES TO INTERROGATORIES

          1.        Please identify every incident, including the name of the person injured and date and

 location of the injury, in which a Subject Battery or Similar Battery has exploded and allegedly

 injured someone.

          ANSWER: LGCAI objects to the phrase “Similar Battery” as vague and ambiguous because

 “similar” is not sufficiently defined. LGCAI further objects to this request to the extent it calls for

 information protected by the attorney-client privilege or the work-product doctrine. LGCAI further

 objects to this request because it lacks foundation and assumes facts not in evidence. LGCAI further

 objects to this request to the extent it seeks information about incidents that are not substantially

 similar to the incident allegedly at issue in this case. LGCAI further objects to this request to the



 4843-6861-0989.3
                                                                                                            A
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 2 of 11                          PageID 1013




 extent that it is not reasonably calculated to lead to the discovery of admissible evidence and to the

 extent that is overly broad, unduly burdensome, not reasonably limited in time. LGCAI further

 objects to the request to the extent it is overly broad and unduly burdensome by not being

 geographically limited in scope to the State of Tennessee and encompassing information about

 lithium-ion cells different from the specific product alleged to be at issue in this case. Additionally,

 LGCAI t objects to the extent that the request seeks information that is both irrelevant and out of the

 scope to whether the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that

 Plaintiff has not shown that the requested discovery is likely to produce evidence of LGCAI’s

 jurisdictionally relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.

          2.        Please indicate whether, prior to the Subject Incident, any tests or inspections were

 conducted on the Subject Battery stating the person(s) and/or entities who conducted such test(s),

 and the date of the test(s) or inspection.

          ANSWER: LGCAI objects to this request because it lacks foundation and assumes facts not

 in evidence. LGCAI further objects to this request on the grounds that it is vague and ambiguous.

 LGCAI further objects to this request to the extent that it is not reasonably calculated to lead to the

 discovery of admissible evidence and to the extent that is overly broad, unduly burdensome, not

 reasonably limited in time. LGCAI further objects to the request to the extent it is overly broad and

 unduly burdensome by not being geographically limited in scope to the State of Tennessee and

 encompassing information about lithium-ion cells different from the specific product alleged to be at

 issue in this case. Additionally, LGCAI objects to the extent that the request seeks information that




 4843-6861-0989.3                                    -2-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 3 of 11                         PageID 1014




 is both irrelevant and out of the scope to whether the Court has personal jurisdiction over LGCAI.

 LGCAI objects to the extent that Plaintiff has not shown that the requested discovery is likely to

 produce evidence of LGCAI’s jurisdictionally relevant contacts.         Subject to and without waiving

 its objections, LGCAI responds as follows: LGCAI did not manufacture, design, distribute, or sell

 the product allegedly in question. LGCAI contends that it is not a proper party to the suit.

          3.        Please identify all lawsuits have been filed against LG and/or LG South Korea,

 including the name of the lawsuit and court it was filed in, for personal injury or damages resulting

 from the explosion of any Subject Battery or Similar Battery

          ANSWER: LGCAI objects to this interrogatory to the extent it is directed to another entity,

 LG Chem, Ltd. LGCAI further objects to the phrase “Similar Battery” as vague and ambiguous

 because “similar” is not sufficiently defined. LGCAI further objects to this request to the extent it

 calls for information protected by the attorney-client privilege or the work-product doctrine. LGCAI

 further objects to this request because it lacks foundation and assumes facts not in evidence. LGCAI

 further objects to this request to the extent it seeks information about incidents that are not

 substantially similar to the incident allegedly at issue in this case. LGCAI further objects to this

 request to the extent that it is not reasonably calculated to lead to the discovery of admissible

 evidence and to the extent that is overly broad, unduly burdensome, not reasonably limited in time.

 LGCAI further objects to the request to the extent it is overly broad and unduly burdensome by not

 being geographically limited in scope to the State of Tennessee and encompassing information about

 lithium-ion cells different from the specific product alleged to be at issue in this case. Additionally,

 LGCAI objects to the extent that the request seeks information that is both irrelevant and out of the

 scope to whether the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that




 4843-6861-0989.3                                  -3-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 4 of 11                         PageID 1015




 Plaintiff has not shown that the requested discovery is likely to produce evidence of LGCAI’s

 jurisdictionally relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.

          4.        Please identify each pamphlet, brochure, operational manual, safety instruction,

 direction, warning or other similar document which you provided, supplied or furnished in

 connection with the Subject Battery and any Similar Battery.

          ANSWER: LGCAI objects to the phrase “Similar Battery” as vague and ambiguous because

 “similar” is not sufficiently defined. LGCAI further objects to this request because it lacks

 foundation and assumes facts not in evidence. LGCAI further objects to this request to the extent

 that it is not reasonably calculated to lead to the discovery of admissible evidence and to the extent

 that is overly broad, unduly burdensome, not reasonably limited in time. LGCAI further objects to

 the request to the extent it is overly broad and unduly burdensome by not being geographically

 limited in scope to the State of Tennessee and encompassing information about lithium-ion cells

 different from the specific product alleged to be at issue in this case. Additionally, LGCAI objects to

 the extent that the request seeks information that is both irrelevant and out of the scope to whether

 the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that Plaintiff has not

 shown that the requested discovery is likely to produce evidence of LGCAI’s jurisdictionally

 relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.




 4843-6861-0989.3                                  -4-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 5 of 11                            PageID 1016




          5.        Please identify each governmental, industry or trade association which regulates the

 design, manufacture, marketing or distribution of the Subject Battery and any Similar Battery.

          ANSWER: LGCAI objects to the phrase “Similar Battery” as vague and ambiguous because

 “similar” is not sufficiently defined. LGCAI further objects to this request because it lacks

 foundation and assumes facts not in evidence. LGCAI further objects to this request to the extent that

 it is not reasonably calculated to lead to the discovery of admissible evidence and to the extent that is

 overly broad, unduly burdensome, not reasonably limited in time. LGCAI further objects to the

 request to the extent it is overly broad and unduly burdensome by not being geographically limited

 in scope to the State of Tennessee and encompassing information about lithium-ion cells different

 from the specific product alleged to be at issue in this case. Additionally, LGCAI objects to the

 extent that the request seeks information that is both irrelevant and out of the scope to whether the

 Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that Plaintiff has not

 shown that the requested discovery is likely to produce evidence of LGCAI’s jurisdictionally

 relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.

          6.        Please identify all tests and/or failure mode and effects analyses (“FME analysis”) of,

 including the person or entity that conducted the test and/or FME analysis and the date it was

 performed, done in the course of the design, development or manufacture on the Subject Battery and

 any Similar Battery.

          ANSWER: LGCAI objects to the phrase “Similar Battery” as vague and ambiguous because

 “similar” is not sufficiently defined. LGCAI further objects to this request because it lacks




 4843-6861-0989.3                                     -5-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 6 of 11                            PageID 1017




 foundation and assumes facts not in evidence. LGCAI further objects to this request to the extent

 that it is not reasonably calculated to lead to the discovery of admissible evidence and to the extent

 that is overly broad, unduly burdensome, not reasonably limited in time. LGCAI further objects to

 the request to the extent it is overly broad and unduly burdensome by not being geographically

 limited in scope to the State of Tennessee and encompassing information about lithium-ion cells

 different from the specific product alleged to be at issue in this case. Additionally, LGCAI objects to

 the extent that the request seeks information that is both irrelevant and out of the scope to whether

 the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that Plaintiff has not

 shown that the requested discovery is likely to produce evidence of LGCAI’s jurisdictionally

 relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.

          7.        Identify each network drive, cloud drive, database, server, or other device for storage

 of electronic information of LG South Korea that LG has access to and the type of information

 stored therein.

          ANSWER: LGCAI objects to this interrogatory to the extent it is directed to another entity,

 LG Chem, Ltd. LGCAI further objects to this request because it lacks foundation and assumes facts

 not in evidence.        LGCAI further objects to this request to the extent that it is not reasonably

 calculated to lead to the discovery of admissible evidence and to the extent that is overly broad,

 unduly burdensome, not reasonably limited in scope or time. LGCAI further objects to the request

 to the extent it is overly broad and unduly burdensome by not being geographically limited in scope

 to information regarding the State of Tennessee, and encompassing information relating to lithium-




 4843-6861-0989.3                                     -6-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 7 of 11                         PageID 1018




 ion cells different from the specific product alleged to be at issue in this case. Additionally, LGCAI

 objects to the extent that the request seeks information that is both irrelevant and out of the scope to

 whether the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that Plaintiff

 has not shown that the requested discovery is likely to produce evidence of LGCAI’s jurisdictionally

 relevant contacts.        Subject to and without waiving its, LGCAI responds as follows: LGCAI did

 not manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it

 is not a proper party to the suit.

          8.        Identify all shared bank accounts and/or financial accounts for LG and LG South

 Korea.

          ANSWER: LGCAI objects to this interrogatory to the extent it is directed to another entity,

 LG Chem, Ltd. LGCAI further objects to this request because it lacks foundation and assumes facts

 not in evidence. LGCAI further objects to this request to the extent that it is not reasonably

 calculated to lead to the discovery of admissible evidence and to the extent that is overly broad,

 unduly burdensome, not reasonably limited in scope or time. LGCAI further objects to the request

 to the extent it is overly broad and unduly burdensome by not being geographically limited in scope

 to information regarding the State of Tennessee, and encompassing information relating to lithium-

 ion cells different from the specific product alleged to be at issue in this case. Additionally, LGCAI

 objects to the extent that the request seeks information that is both irrelevant and out of the scope to

 whether the Court has personal jurisdiction over LGCAI. LGCAI objects to the extent that Plaintiff

 has not shown that the requested discovery is likely to produce evidence of LGCAI’s jurisdictionally

 relevant contacts.




 4843-6861-0989.3                                  -7-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 8 of 11                          PageID 1019




          Subject to and without waiving its general or specific objections, LGCAI responds as

 follows: LGCAI did not manufacture, design, distribute, or sell the product allegedly in question.

 LGCAI contends that it is not a proper party to the suit.

          9.        Identify, by model or product number, any and all Similar Batteries.

          ANSWER: LGCAI objects to the phrase “Similar Batteries” as vague and ambiguous

 because “similar” is not sufficiently defined. LGCAI further objects to this request because it lacks

 foundation and assumes facts not in evidence. LGCAI further objects to this request to the extent

 that it is not reasonably calculated to lead to the discovery of admissible evidence and to the extent

 that is overly broad, unduly burdensome, not reasonably limited in time. LGCAI further objects to

 the request to the extent it is overly broad and unduly burdensome by not being geographically

 limited in scope to information regarding the State of Tennessee, and encompassing information

 relating to lithium-ion cells different from the specific product alleged to be at issue in this case.

 Additionally, LGCAI objects to the extent that the request seeks information that is both irrelevant

 and out of the scope to whether the Court has personal jurisdiction over LGCAI. LGCAI objects to

 the extent that Plaintiff has not shown that the requested discovery is likely to produce evidence of

 LGCAI’s jurisdictionally relevant contacts.

          Subject to and without waiving its objections, LGCAI responds as follows: LGCAI did not

 manufacture, design, distribute, or sell the product allegedly in question. LGCAI contends that it is

 not a proper party to the suit.

          Respectfully submitted this 27th day of November, 2019.




 4843-6861-0989.3                                   -8-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 9 of 11            PageID 1020




                                         LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                         /s/ P. Michael Freed
 1180 Peachtree Street, NE, Suite 2900   P. MICHAEL FREED (admitted pro hac vice)
 Atlanta, GA 30309                       Georgia Bar No.: 061128
 404.348.8585 (t)                        MARCUS T. STRONG (admitted pro hac vice)
 404.467.8845 (f)                        Georgia Bar No.: 397186
 Michael.Freed@lewisbrisbois.com         Counsel for LG Chem America, Inc.
 Marcus.Strong@lewisbrisbois.com

                                         SPEARS, MOORE, REBMAN &
 601 Market Street, Suite 400            WILLIAMS, P.C.
 Chattanooga, TN 37402
 423.756.7000 (t)                        WILLIAM J. RIEDER
 423.756.4801 (f)                        BPR 26551
 wjr@srmw.com                            BARRET S. ALBRITTON
 bsa@smrw.com                            BPR 022655
                                         Counsel for LG Chem America, Inc.




 4843-6861-0989.3                           -9-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 10 of 11                   PageID 1021




                                  CERTIFICATE OF SERVICE

          The undersigned attorney hereby certifies that on November 27, 2019 a true and correct

 copy of the foregoing DEFENDANT LG CHEM AMERICA, INC.’S RESPONSES TO

 PLAINTIFF'S FIRST INTERROGATORIES was forwarded as follows:


 ☐      By U.S. Mail, postage pre-paid          David Brose, Esq.
                                                Langdon & Emison
                                                911 Main Street
 ☒      By electronic means through the         Lexington, MO 64067
        Court’s ECF System                      david@lelaw.com

 ☐      By U.S. Mail, postage pre-paid          David W. Hill, Esq.
                                                Nahon, Saharovich & Trotz, PLC
                                                488 South Mendenhall Road
 ☒      By electronic means through the         Memphis, TN 38117
        Court’s ECF System                      dhill@nstplc.com
                                                Michael James Petherick
 ☐      By U.S. Mail, postage pre-paid
                                                Sean William Martin
                                                Carr Allison
                                                651 East 4th Street, Suite 100
 ☒      By electronic means through the
                                                Chattanooga, TN 37403
        Court’s ECF System
                                                mpetherick@carrallison.com
                                                swmartin@carrallison.com




 4843-6861-0989.3                               -10-
Case 2:19-cv-02127-SHL Document 116-1 Filed 12/20/19 Page 11 of 11            PageID 1022




                                          Zachary L. Gureasko
 ☐      By U.S. Mail, postage pre-paid
                                          Hall Booth Smith, P.C.
                                          Fifth Third Center
                                          424 Church Street, Suite 2950
 ☒      By electronic means through the
                                          Nashville, TN 37219
        Court’s ECF System
                                          zgureasko@hallboothsmith.com




                                          LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                          /s/ P. Michael Freed
                                          P. MICHAEL FREED (admitted pro hac vice)
                                          Georgia Bar No.: 061128
                                          MARCUS T. STRONG (admitted pro hac vice)
                                          Georgia Bar No.: 397186

                                          Counsel for LG Chem America, Inc.




 4843-6861-0989.3                         -11-
